Citation Nr: 0114575	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  98-16 191A	)	DATE
	)
	)




THE ISSUE

Whether the decisions of the Board of Veterans' Appeals 
(Board), dated in March 1986, March 1987, July 1988 and June 
1991, that denied service connection for an acquired 
psychiatric disorder, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).  

(The issue of an effective date earlier than November 8, 
1991, for the award of service connection for a psychiatric 
disorder is addressed in a separate decision.)




REPRESENTATION

Moving Party Represented by:  The American Legion







ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1980.  

This matter is before the Board as an original action on the 
motion of the veteran alleging CUE in Board decisions dated 
in March 1986, March 1987, July 1988 and June 1991.  

In June 1998, the RO granted service connection for 
schizophrenia and assigned a 70 percent evaluation, effective 
from on November 8, 1991.  The veteran appealed, asserting 
that the effective date should have been earlier.  

In essence, the veteran now contends that the earlier 
decisions of the Board dated in March 1986, March 1987, July 
1988 and June 1991 were clearly and unmistakably erroneous.  

In a May 2000 letter, the Board notified the veteran that it 
construed his contentions as a motion to review the earlier 
Board decisions on the grounds of CUE-apparently 
inadvertently, the Board omitted the March 1987 decision of 
the Board.  The Board now will undertake appropriate action 
to correct this oversight by addressing the March 1987 
decision in this document.  

Regarding the motion to revise or reverse the March 1987, 
July 1988 and June 1991 Board decisions, the Board notes that 
it has undertaken to vacate those decisions.  For reasons 
discussed hereinbelow, the Board now finds the veteran's 
motion regarding those decisions to be moot.  



FINDINGS OF FACT

1.  In a March 1986 decision, the Board denied the veteran's 
claim of service connection for an acquired psychiatric 
disorder.  

2.  The correct facts, as they were known at the time, were 
not accurately reported, and this error manifestly changed 
the outcome.  

3.  There was no tenable evidentiary basis to support the 
March 1986 decision of the Board.  

4.  As the Board's March 1987, July 1988 and June 1991 
decisions have been vacated, his motion regarding these 
decisions has been rendered moot.  



CONCLUSIONS OF LAW

1.  The March 1986 Board decision denying service connection 
for an acquired psychiatric disorder was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. §§ 20.1403 (2000).  

2.  As the Board's March 1987, July 1988 and June 1991 
decisions have been vacated, there remains no justiciable 
case or controversy in this regard before the Board at this 
time.  38 U.S.C.A. §§ 7104, 7111 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 19.4, 20.101, 20.1403 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

The evidence of record at the time of the Board's March 1986 
included the veteran's service medical records.  Those 
records revealed no complaints or findings of an acquired 
psychiatric disorder during service.  

A March 1981 VA medical examination was negative for any 
psychiatric problems.  A neuropsychiatric evaluation 
conducted at the time also revealed normal findings.  

VA outpatient treatment records dated from October 1981 to 
April 1985 addressed primarily the veteran's service-
connected skin disability.  There was no evidence of 
psychiatric disability.  

Private medical records from the same period also primarily 
addressed the veteran's service-connected skin disability.  
In a March 1985 letter, Candace N. Corson, M.D., referred the 
veteran for a psychiatric and dermatologic evaluation.  

Dr. Corson noted that she had started treating him in August 
1984.  She stated that her working diagnosis was that of 
neurodermatitis with probable underlying schizoaffective 
disorder.  Indeed, Dr. Corson's treatment records show that 
diagnosis as early as March 7, 1985.  

The records dated from March to July 1985 from the Halifax 
County Mental Health Center, the center to which Dr. Corson 
referred the veteran, show treatment for psychological 
factors affecting his physical condition, atypical anxiety 
disorder and dependent personality disorder features.  The 
treating psychologist and psychiatrist concluded that the 
veteran's itching appeared to be related to stress and 
anxiety.  Thus, it appeared that the veteran's physical 
condition was affected by psychological factors.  In 
addition, he had some type of overall anxiety disorder due to 
his problems with coping with stress.  There were also some 
features of dependency in that he was living at home with his 
mother.  

In July 1985, the veteran underwent a VA neuropsychiatric 
examination.  The examiner diagnosed atypical anxiety 
disorder and major depression, recurrent, but in remission.  
The examiner noted that the veteran's skin problem did not 
appear to be secondary to a primary psychiatric problem.  He 
stated, however, that the veteran appeared to have developed 
symptoms of chronic anxiety and depression from it.  The 
examiner noted that the veteran was taking anti-psychotic 
drugs but that he "had not had a trial of anti-anxiety 
agents to see if an attempt at treating the associated 
anxiety component might decrease the itching and 
scratching."  


Analysis

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging clear and 
unmistakable error in a rating decision that was subsumed in 
that decision.  Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  Effective on November 21, 1997, however, the 
provisions of Pub. L. No. 105-111, 111 Stat. 2271 (codified 
at 38 U.S.C.A. § 7111 (West Supp. 2000)) permit challenges to 
decisions of the Board on the grounds of clear and 
unmistakable error.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective on February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of clear and 
unmistakable error.  64 Fed. Reg. 2134-2141 (1999).  It is 
apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining clear 
and unmistakable error.  64 Fed. Reg. 2134, 2137 (1999); 
Donovan v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  

This case law is found primarily in the precedent opinions of 
the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court).  Clear and unmistakable error is defined in 
Rule 1403(a) of the Rules of Practice (codified at 38 C.F.R. 
§ 20.1403(a)) as "the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law as it 
existed when that decision was made.  38 C.F.R. § 20.1403(b); 
see also Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

In Russell, the Court set forth a three-pronged test for 
determining when there is CUE present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed a the time of the 
prior adjudication in question.  Russell v. Principi, 3 Vet. 
App. at 313-14.  

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1, 
5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, the Court has held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  The Federal 
Circuit reasoned that 38 C.F.R. § 20.1404(b), in conjunction 
with the rule codified at 38 C.F.R. § 20.1409(c), operated to 
prevent Board review of any CUE claim that was the subject of 
a motion that was denied for failure to comply with the 
filing and pleading requirements of the rule codified at 38 
C.F.R. § 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d. 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.  


March 1986

At the time of the March 1986 Board decision, the law and 
regulations concerning the issue of service connection for a 
psychiatric disorder were essentially the same as now.  
Service connection could be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 310, 331 (West 1982); 38 C.F.R. § 3.303 (1985).  
Regulations also provided that service connection could be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 C.F.R. § 3.303.  

After a careful review of the record physically before VA in 
March 1986, the Board concludes that that there was no 
tenable basis for the March 1986 decision.  In reaching this 
conclusion, the Board observes that the evidence of record at 
the time of the March 1986 decision was not correctly 
reported.  

As noted hereinabove, the veteran's treating psychologist and 
psychiatrist at Halifax County Mental Health Center concluded 
that the veteran's itching appeared to be related to stress 
and anxiety.  Conversely, the July 1985 VA examiner 
attributed the veteran's chronic anxiety and depression to 
his skin disability.  The Board, however, did not mention the 
VA examiner's opinion regarding the etiology of the 
psychiatric disability.  Indeed, the Board found that the 
evidence did "not reveal an etiological relationship between 
the veteran's current service-connected disability and the 
onset of any acquired psychiatric disorder."  

Both opinions support the veteran's claim of service 
connection.  The VA opinion obviously supports the veteran's 
secondary service connection theory, and the private opinion 
supports the veteran's direct service connection theory.  
Inasmuch as the veteran's skin disorder started in service 
and the skin disorder has been attributed to the psychiatric 
disorder, the psychiatric disorder must have been present in 
service as well.  In the absence of any evidence of a 
psychiatric disorder prior to service, the veteran was 
presumed sound when he entered the service.  Thus, both the 
private and VA medical opinions, which were uncontradicted by 
other evidence (except to the extent that they might 
contradict each other), supported the veteran's claim of 
service connection.  

As such, based on the evidence physically associated with the 
claims folder at the time of the Board's March 1986 decision, 
service connection for an acquired psychiatric disability was 
clearly demonstrated.  The correct facts as they were known 
at the time were not accurately reported by the Board. 

Accordingly, the Board finds that the Board decision dated in 
March 1986 contained clear and unmistakable error, which had 
it not been made, would have manifestly changed the outcome 
at the time it was made.  Therefore, the Board finds that the 
March 1986 Board decision was clearly and unmistakably 
erroneous.  


March 1987, July 1988 and June 1991 decisions

As discussed hereinabove, the Board, in a separate decision, 
has vacated the March 1987, July 1988 and June 1991 
decisions.  The basis for the vacate order was the finding 
here that the March 1986 decision contained CUE.  As the 
decision involved a favorable disposition as to the 
underlying claim of service connection for an acquired 
psychiatric disorder, the veteran's motion alleging CUE in 
the original decisions has been now rendered moot.  

Based upon the foregoing, the Board finds that there 
currently is no justiciable case or controversy regarding the 
March 1987, July 1988 and June 1991 Board decisions before 
the Board, as contemplated by 38 U.S.C.A. §§ 7104, 7111 and 
38 C.F.R. §§ 19.4, 20.1403.  

For the reasons stated, and in the absence of any justiciable 
question, the motion must be denied regarding the March 1987, 
July 1988 and June 1991 decisions.  



ORDER

The veteran's motion to revise or reverse the March 1986 
decision of the Board, which denied the claim of service 
connection for an acquired psychiatric disorder, is granted.  

The veteran's motion to revise or reverse the Board's March 
1987, July 1988 and June 1991 decisions denying service 
connection for an acquired psychiatric disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



